DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 1/20/2021.
Claims 1, 6, 7, 9, 11, 13, 14 and 16 have been amended.
Claims 4 and 8 have been cancelled.
Claims 1-3, 5-7 and 9-20 remain pending and have been considered below.

Examiner’s Statement of Reasons for Allowance
Claims 1-3, 5-7 and 9-20 are considered allowable when reading the claims in light of the specification.  The cited prior arts fail to teach or suggest the combination of the limitations specified in the independent claims 1, 11 and 16.
Applicant’s invention is deemed allowable over the cited prior arts as the prior arts fail to teach the following limitations specified in the independent claim 1:
“determining a sequence of installation of the applicable updates, wherein the sequence of installation includes a staging delay between installation of the base driver and the extension driver; 
installing the applicable updates according to the sequence of installation and the mode of installation”
Claims 11 and 16 capture similar concepts and limitations therefore are allowed for same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191